                                                                                  \J.S. IJISTRICT COURT
                                                                               NORTllllRN DISTRICT OI' TEXAS
                                                                                         FILED

                        IN THE UNITED STATES DISTRICT C URT                           JAN 2 8 2019
                             NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION
                                                                                CLERK, U.S. DISTRICT COURT

CHARLES E. JOHNSON,                                 §                              llY--.,.,.....,----
                                                                                            bcputy
                                                    §
                Plaintiff,                          §
                                                    §
vs.                                                 §   NO. 4:18-CV-614-A
                                                    §
UNITED STATES OF AMERICA,                           §
                                                    §
                Defendant.                          §


                                      MEMORANDUM OPINION
                                              and
                                             ORDER

        Came on for consideration the motion of defendant, United

States of America, to dismiss. The court, having considered the

motion, the response of plaintiff, Charles E. Johnson

("Johnson"), the reply, the record, and applicable authorities,

finds that the motion should be granted.

                                                  I.

                                  Plaintiff's Allegations

        On July 30, 2018, Johnson filed his complaint, doc. 1 1 ,                                    and

attached thereto a request for permission to file it, doc. 3.

Johnson alleged the following in his complaint and request for

permission:

       He is an inmate housed at the Federal Medical Center in Fort

Worth and is in the care and custody of the Federal Bureau of



        'The "Doc.     "references are to the numbers assigned to the referenced items on the docket in
this Case No. 4: 18-CV-614-A.
Prisons ("Bureau"). Doc. 1 at 2 ' 4 . The Bureau, in violation of

18 U.S.C.   §   4042(a) (2), negligently failed to provide Johnson

medical treatment. Id. at 9 ' ' 29-30. Therefore, the government

is liable to Johnson under the Federal Tort Claims Act        ("FTCA"),

28 U.S.C.   §   2674, for damages resulting from said negligence.    Id.

at 9 '   31. Johnson filed an administrative claim with the Bureau,

which it denied on January 10, 2018. Id. at 2 ~I• 6-7. He then

filed a complaint in this court,        in its case number 4:18-CV-538-

0.   Doc. 3 at 1. The court dismissed said action by order signed

July 12, 2018, based on its conclusion that Johnson failed to pay

sanctions levied by the United States District Court for the

Western District of Texas. Id. The court's conclusion was false,

however, because he paid the sanctions before the court issued

its order of dismissal. Id. at 1-2. He then re-filed said

complaint in this action. Id. at 1.

                              * * * * * * *
      Johnson sought in his complaint compensatory damages

resulting from the government's alleged negligence. Doc. 1 at 9-

10 ' ' 32-33.

                                   II.

                         Grounds of the Motion

      The government moves to dismiss Johnson's complaint for

failure to state a claim upon which relief can be granted, based


                                    2
on her belief that Johnson filed his complaint after the

applicable limitations period expired.

                                 III.

                               Analysis

A.   Pleading Standards

     Rule S(a) (2) of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,''

Fed. R. Civ. P. S(a) (2),   "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests,•

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555    (2007)    (internal

quotation marks and ellipsis omitted) . Although a complaint need

not contain detailed factual allegations, the "showing"

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action. Id. at 555 & n.3. Thus, while a court must accept all

of the factual allegations in the complaint as true, it need not

credit bare legal conclusions that are unsupported by any factual

underpinnings. See Ashcroft v. Iqbal, 556 U.S. 662,       679   (2009)

("While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.")

     Moreover,   to survive a motion to dismiss for failure to


                                  3
state a claim, the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible. Id. To allege

a plausible right to relief, the facts pleaded must suggest

liability; allegations that are merely consistent with .unlawful

conduct are insufficient. Twombly, 550 U.S. at 5.66-69.

"Determining whether a complaint states a plausible claim for

relief .        [is] a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense." Igbal, 556 U.S. at 679.

B.      No Plausible Claim for Relief Has Been Alleged

        To state a plausible claim for relief under the FTCA, a

plaintiff must allege that his action began "within six months

after the date of mailing, by certified or registered mail, of

notice of final denial of the claim by the agency to which it was

presented." See 28 U.S.C.      §   240l(b); Houston v. U.S. Postal

Serv., 823 F.2d 896,     902   (5th Cir. 1987). "The six month

limitation period begins the day after the denial notice is sent

and ends the day before the same calendar date six months later."

Scott v. U.S. Veterans' Admin., 929 F.2d 146, 146-47 (5th Cir.

1991)    (per curiam)   (citations omitted).

        The FTCA's time limitations are not jurisdictional, so a

court can toll them on equitable grounds. United States v. Kwai

Fun Wong, 135 S. Ct. 1625, 1638 (2015). The plaintiff bears the


                                      4
burden of alleging facts from which the court can infer that

equitable tolling is justified. See Trinity Marine Prods. v._

United States, 812 F.3d 481, 489                      (5th Cir. 2016). To carry said

burden, the plaintiff must allege that he acted diligently in

preserving his. claim. See Baldwin Cty. Welcome Ctr. v. Brown, 466

U.S. 147, 151 (1984). He must also allege that he had no

"adequate legal or statutory remedy to avoid the consequences of

the statute of limitations." See Lambert v. United States, 44

F.3d 296, 299 (5th Cir. 1995)                   (citing Justice v. United States, 6

F.3d 1474, 1480-81 (11th Cir. 1993)                       (holding that equitable

tolling was unavailable in second suit, where first suit was

dismissed for want of prosecution, because plaintiff failed to

exercise diligence throughout litigation, and because he could

have moved for reconsideration, moved for relief from judgment,

or appealed)).

        Johnson alleged that the Bureau denied his claim on January

10, 2018. Doc. 1 at 2 , , 6-7. He attached to his complaint a

letter from the Bureau, which lists January 10, 2018, as the date

on which the Bureau mailed him its notice of decision by

certified mail.' Id. at 25. However, Johnson did not allege that




       2
         ln deciding whether to grant a motion to dismiss for failure to state a claim, the court can
consider attachments to the complaint and documents incorporated into it by reference. Innova Hosp. San
Antonio, L.P. v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d 719, 726 (5th Cir. 2018).

                                                  5
this action began within six months of that date, or July 10,

2018. Nor did he allege facts that support such an inference. He

did not allege, for example, that he mailed his complaint, or

that the clerk received it, on or before July 10, 2018. 3 Thus,

Johnson failed to allege facts from which the court can infer

that this action began within the applicable limitations period.

        Moreover, the court cannot infer, based on the facts

alleged, that equitable tolling is justified. The only basis for

such a finding that Johnson alleged is that the court's dismissal

of his earlier action was erroneous. He alleged that he

previously filed an identical complaint in this court, in its

case number 4:18-CV-538-0, but that the court dismissed the

action based on its mistaken belief that he failed to pay

sanctions levied by the United States District Court for the

Western District of Texas. Doc. 3 at 3-4. However, a review of

the court's July 12, 2018 order of dismissal reveals that it also

based its decision on his failure to obtain permission from a

federal judge be.fore filing his complaint, as he was ordered to




        3
         1! is unclear whether this action began when Johnson mailed his complaint, or when the clerk
received it. See Houston v. Lack, 487 U.S. 266, 270-72 (1988) (mailbox rule applies to prose prisoners);
but see Vacek v. U.S. Postal Serv., 447 F.3d 1248, 1252 (9th Cir. 2006) (collecting cases and noting that
"virtually every circuit to have ruled on the issue has held that the mailbox rule does not apply to (FTCA]
claims.").

                                                    6
do on three separate occasions.' Case No. 4:18-CV-538-0, Doc. 5

at 1-2. The record in that action does not indicate that Johnson

requested permission to file his complaint, nor did Johnson

allege that he did. For these reasons, the court cannot infer

that he pursued his claims with due diligence throughout the

litigation. Further, Johnson did not allege that other remedies,

such as filing a motion for reconsideration, motion for relief

from judgment, or appeal, were unavailable in his prior action.

Thus,     the court cannot infer that tolling the statute of

limitations is justified.

                                                    IV.

                                      Conclusion and Order

        Because Johnson did not allege that he filed his complaint

within the applicable limitations period, and because he did not

allege that tolling said limitations is justified, the court

cannot inf er that the FTCA provides Johnson a plausible right to

relief. As a result, the court finds that the government's motion

to dismiss should be granted.




        'In reviewing a motion to dismiss for failure to state a claim, the court can also consider "matters
of which a court may take judicial notice." Tellabs, Inc. v. Makor Issues & Rights, Inc., 55 I U.S. 308,
322 (2007); see also Fed. R. Evid. 201(d) ("The comt may take judicial notice at any stage of the
proceeding."). The court may take judicial notice of public records. Funk v. Stryker Corp., 631 F.3d 777,
783 (5th Cir. 2011 ); see also Fed. R. Ev id. 20 l (b ).

                                                     7
     Therefore,

     The court ORDERS that the government's motion to dismiss be,

and is hereby, granted, and Johnson's claims in the above-

captioned action be, and are hereby, dismissed.

    SIGNED January 28, 2019.




                                            District J:




                               8
